Title: To George Washington from Major General William Heath, 30 April 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Roxbury [Mass.] April 30. 1780
          
          I was some time since honor’d with yours of the 28th ultimo respecting Cloathing for the recruits—and this morning with that of the 17th Instant.
          
          Several Officers have already come from West-Point on the recruiting service and others are on the road: I wish they may be successfull—but, am at loss from the tenor of your Excellencys Letter to determine what bounty the recruits raised by this State (Massachusetts) are to receive. It seems the Continental bounty after the Act of March 1779 was to be 200 Dollars.
          The General Assembly of this State on the 30th of September last passed the following Resolution vizt “Resolved that a bounty of three hundred Dollars, in addition to the bounty and subsistance money allowed by Congress, be paid to each Non-Commissioned Officer and Soldier who has or shall enlist as one of this States quota of the Continental Army during the continuance of the present War between the United States of America and Great Brittain.” This bounty appears to be intended over and above the Continental bounty, and extended to all the Soldiers belonging to their quota of the Army, enlisted at any preceding period.
          I purpose to morrow to lay the matter before the Assembly who it is probable may have received Some particular instructions on the Subject, or at least that they may conduct as they think proper.
          On Tuesday last 2 privateers belonging to Salem (the Franklin, and Jack) Sent into that port a large letter of marque Ship having on board 1000 barrels Pork & Beef 750 barrels Flour 800 Firkins Butter and dry Goods to the amo[un]t of £15,000.
          A Doctor Apedale lately come from New York to Boston, and some time before from Canada to New York, reports that before he left Canada, it was said that about 1000 Regulars and Tories, with as many Indians as could be collected and would join them, were to make an Excursion on our Frontiers on the Mowhawk river as Soon as the Season was Suitable, in two divisions, under the command of Johnson and Butler, and that Lt Colo. Stacy was held a prisoner in Canada with a view to be Exchanged for Johnson or Butler Should either of them happen to be taken: how much credit is to be given to this report your Excellency may be able best to determine.
          I have the happiness to forward this by Major General Marquis de LaFayette, who arrived at Boston on the 28th Inst. where, he was received with every demonstration of Joy. I have the honor to be with the greatest respect Your Excellency’s Most obedient Servt
          
            W. Heath
          
        